Case: 19-40522      Document: 00515859095          Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 12, 2021
                                    No. 19-40522
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Michael Dwight Raven,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:95-CR-10-1


   Before Haynes, Graves, and Willett, Circuit Judges.
   Per Curiam:*
          Michael Dwight Raven, federal prisoner # 46219-079, appealed the
   district court’s denial of his motion to reduce his sentence pursuant to 18
   U.S.C. § 3582(c) and the First Step Act of 2018. We entered a limited
   remand for the purpose of having the district court clarify its ruling as to what
   statutes it considered and whether it concluded it lacked authority or whether


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40522     Document: 00515859095          Page: 2   Date Filed: 05/12/2021




                                   No. 19-40522


   its ruling was based upon discretionary considerations. The district court
   issued a prompt order which we have now considered in addition to the
   arguments and briefing of the parties as well as the remainder of the record.
   We conclude that the district court did not commit reversible error.
   AFFIRMED.




                                        2